DETAILED ACTION
Claims 1-5, 11, and 12 are currently pending in this Office action.  Claims 6-10 and 13 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present communication incorporates by reference the discussion of the differences between claims 1-5, 11, and 12 and the closet prior art references as set forth on pages 10-11 of the 02/02/2021 Office action.
The previous rejections, as follows, are further withdrawn because applicant canceled the respective claims:
claims 8-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;
claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,as being indefinite;
claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being in improper dependent form; 
claims 8-10 under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (WO 2010/076892 A1, machine translation); 
claims 8-10 under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 2298525 A1; hereinafter “Endo ‘525”); and
claims 8-10 under 35 U.S.C. 103 as being unpatentable over Endo (WO 2012/161183 A1, machine translation; hereinafter “Endo ‘183”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768